Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While Itoh (US 2014/0323652) discloses methods for producing lenses [abstract], wherein Example 1 [Ex. 1; 0035-0039] prepares a lens by polymerizing a mixture comprising 22.88 g 4,4’-diphenylmethane diisocyanate, 25.09 g 1,6-hexamethylene diisocyanate, 1.00 g Seesorb 701 (2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [0030]), and 52.03 g pentaerythritol tetrakis(3-mercaptopropionate) {corresponding to 1 part by mass Seesorb 701 per 100 parts by mass polyisocyanate and polythiol} [Ex. 1; 0035-0039], Itoh (US ‘652) does not disclose a repeated purification of Seesorb 701 to afford Seesorb 701 having a Hazen color number (APHA) of 40 or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767